Citation Nr: 1613996	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-37 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to September 13, 2007, for the award of service connection for diabetes mellitus, type II.

2.  Entitlement to an effective date prior to April 24, 2001, for the award of service connection for ischemic heart disease.

3.  Entitlement to an effective date prior to July 30, 2011, for the award of a 100 percent disability rating for ischemic heart disease.  

4.  Entitlement to an effective date prior to April 24, 2001, for the award of service connection for ischemic heart disease.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

These matters came to the Board of Veterans' Appeals (Board) from July 2008 and March 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the July 2008 rating decision, the RO granted service connection for diabetes mellitus, assigning a 20 percent disability rating, effective September 13, 2007.  

In the March 2012 rating decision, the RO granted service connection for ischemic heart disease, assigning a 10 percent disability rating, effective April 24, 2001, and a 100 percent disability rating, effective July 30, 2011.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2012; the transcript is of record.

These matters were remanded in May 2013.

In a September 2013 rating decision, the RO assigned a 30 percent disability rating to ischemic heart disease, effective November 25, 2009, and assigned a 60 percent disability rating, effective February 28, 2011.  The 100 percent rating from July 30, 2011 remains in effect.  

In July 2015, the Veteran's private attorney withdrew representation of the Veteran; to date, the Veteran has not appointed another representative or attorney.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998).  Remand is necessary for compliance with the directives in the May 2013 Board Remand.

Earlier effective date for diabetes mellitus, type II

In May 2013, the issue of entitlement to an effective date prior to September 13, 2007, for the award of service connection for diabetes mellitus, type II, was remanded to associate with the Virtual folder treatment records from the West Los Angeles VA Medical Center (VAMC) for the period from October 2003 to January 2005, and to obtain updated treatment records for the period from December 2012.  The RO was also instructed to contact the Veteran and request that he complete an appropriate VA authorization to obtain any private treatment records pertaining to diabetes mellitus.  

A VBMS entry contains Cumulative Vitals/Measurement Reports dated from September 30, 2003 to May 17, 2013, but it does not appear that such documents are in response to the Board's records directive.  See 05/30/2013 VBMS entry, Medical Treatment Record-Government Facility.  

In June 2013, the RO issued a boilerplate letter to the Veteran requesting that he submit evidence needed to support his claim - the claim was not identified.

In September 2013, the Veteran submitted VA treatment records dated in October 2003 and September 2010.  09/06/2013 VBMS entry, Medical Treatment Record-Government Facility.

In January 2014, the issue of entitlement to an effective date prior to September 13, 2007, for the award of service connection for diabetes mellitus, type II, was recertified to the Board.  01/15/2014 VBMS entry, VA 8 Certification of Appeal.  This, despite the fact that the RO had failed to request any of the VA outpatient treatment records.  Moreover, the RO failed to issue a Supplemental Statement of the Case based on receipt of the additional evidence, to include the October 2003 treatment record.  Remand is necessary for compliance with the May 2013 Remand directives.

Entitlement to an effective date prior to April 24, 2001, for the award of service connection for ischemic heart disease

This issue was remanded in May 2013 for issuance of a statement of the case per Manlincon v. West, 12 Vet. App. 238 (1999).  To date, a statement of the case has not been issued.  Thus, remand is necessary for compliance with the May 2013 Remand directives.

Entitlement to an effective date prior to July 30, 2011, for the award of a 100 percent disability rating for ischemic heart disease

This issue was remanded in May 2013 for issuance of a statement of the case per Manlincon v. West, 12 Vet. App. 238 (1999).  In September 2013, a statement of the case was issued to the Veteran regarding this issue.  The VBMS and Virtual VA entries do not contain a timely substantive appeal (VA Form 9); however, the Board notes that it appears that there are outstanding documents that have not been associated with the virtual folders.  A determination should be made as to whether a timely substantive appeal was received with regard to this issue.  This issue should only be recertified to the Board if a timely substantive appeal was received.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folders treatment records from the West Los Angeles VAMC for the period from October 1, 2003 to January 31, 2005, and from December 1, 2012.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Request that the Veteran complete an appropriate authorization (VA Form 21-4138) for VA to obtain any private treatment records pertaining to his diabetes mellitus, type II.  All identified records should be requested and associated with the virtual folder.  

Request that the Veteran submit copies of any relevant treatment records in his possession, and inform him that he may obtain and submit identified records himself.  

3.  Readjudicate entitlement to an effective date earlier than September 13, 2007, for the award of service connection for diabetes mellitus, type II.  If the claim is not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case, and after he has an adequate opportunity to respond, return this appeal to the Board for further appellate review.

4.  A determination should be made as to whether the Veteran submitted a timely substantive appeal with the issue of entitlement to an effective date earlier than July 30, 2011, for the award of a 100 percent disability rating for ischemic heart disease.  This issue should only be certified to the Board if a timely substantive appeal was received.

5.  Issue a statement of the case to the Veteran with regard to the issue of entitlement to an effective date earlier than April 24, 2001, for the award of service connection for ischemic heart disease.  This issue should only be certified to the Board if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

